Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Greg Turocy on 26 May 2021.

The application has been amended as follows: 
8. 	(Currently Amended) 
A power generating cell comprising a membrane electrode assembly on which electrodes are provided on both sides of an electrolyte membrane, metal separators disposed on both sides of the membrane electrode assembly, and a resin frame member protruding outwardly from outer peripheral portions of the electrodes and surrounding the outer peripheral portions of the electrodes in a state of being sandwiched between the outer peripheral portion of one of the electrodes and the outer peripheral portion of another of the electrodes; wherein the one of the electrodes is one of an anode or a cathode, and the another of the electrodes is the other of the anode or cathode; 
wherein reaction gas flow fields are formed therein having a plurality of linear protrusions extending from one end to another end of the metal separators, and a plurality of linear flow field grooves formed between the plurality of linear protrusions, and which are configured to allow reaction cases to flow along power generating surfaces thereof from the one end to the other end; and 

wherein on a surface on an opposite side from the electrolyte membrane on one of the electrodes, there are provided: 
an outer peripheral surface positioned on [[an]] the outer peripheral portion of the one of the electrodes; 
a central surface located more inwardly than an inner end of the resin frame member; and 
a stepped portion connecting the outer peripheral surface and the central surface to each other; 
wherein a height of the central surface from the electrolyte membrane is lower than that of the outer peripheral surface; 
wherein among the plurality of linear protrusions, a protruding end surface of an end linear protrusion, which is positioned at an end of the reaction gas flow field in [[the]] a flow field widthwise direction, is in contact with the central surface; and 
wherein on the metal separator facing toward the one of the electrodes, a bypass stopping convex portion, which is configured to prevent bypassing of the reaction gases, is provided between the seal and the end linear protrusion from the plurality of [[end]] linear protrusions, and is in contact with the outer peripheral surface; 
the bypass stopping convex portion comprising: 
a first convex portion provided between the seal and a concave curved portion of a first side wall of the end linear protrusion; and 
a second convex portion provided between the seal and a convex curved portion of the first side wall of the end linear protrusion.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jenna Shulman whose telephone number is (571)272-7288.  The examiner can normally be reached on Monday - Friday 9:00AM to 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on (313) 446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JENNA SHULMAN/Examiner, Art Unit 1723
/MILTON I CANO/Supervisory Patent Examiner
Art Unit 1723